Exhibit 10.5

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of August 28, 2008 to the
Credit Agreement referenced below is by and among CACI INTERNATIONAL INC, a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
identified as “Guarantors” on the signature pages hereto and BANK OF AMERICA,
N.A., as Administrative Agent.

W I T N E S S E T H

WHEREAS, a revolving credit and term loan facility has been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”) dated as of May 3, 2004
among the Borrower, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer;

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement;

WHEREAS, the Required Lenders have agreed to the requested modifications on the
terms set forth herein and have authorized and directed the Administrative Agent
to enter into this Amendment on their behalf; and

WHEREAS, the Administrative Agent has entered into this Amendment on behalf of
itself and the Lenders.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.    Defined Terms.    Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.

2.     Amendments.    The Credit Agreement is amended in the following respects:

2.1    The definitions of “Acquisition Support Business”, “Material Joint
Venture”, “Negative EBITDA Acquisition” and “Target EBITDA” are added to
Section 1.01 to read as follows:

“Acquisition Support Business” means the contract management, acquisition
planning and program management support services currently conducted through the
Borrower’s business management division, including the associated contracts and
personnel.

“Material Joint Venture” means any Domestic Subsidiary that (a) is not a Wholly
Owned Subsidiary and (b) accounts for greater than or equal to five percent
(5%) of Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.

“Negative EBITDA Acquisition” means any Acquisition in which the Target EBITDA
of the Person or Property acquired in such Acquisition for the 12 month period
immediately preceding such Acquisition is less than $0.00.

“Target EBITDA” means, with respect to any Person or Property acquired in an
Acquisition, the earnings before interest, taxes, depreciation and amortization
and non-cash



--------------------------------------------------------------------------------

items relating to the impairment of goodwill, the write-down of intangibles and
the amortization and the expensing of non-cash stock-based compensation of such
Person or Property.

 

  2.2 The definition of “Maturity Date” in Section 1.01 is amended to read as
follows:

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), the date seven (7) years
following the Effective Date and (b) as to the Term B-2 Loan, the date seven
(7) years following the Effective Date.

 

  2.3 The definition of “Permitted Acquisition” in Section 1.01 is amended to
read as follows:

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Borrower or any Subsidiary, provided that:

(a)    the Person (or the Property of the Person) acquired in such Acquisition
is in a line of business similar to the line of business of the Borrower and its
Subsidiaries;

(b)    the aggregate Acquisition Consideration paid by the Borrower and its
Subsidiaries for all Acquisitions occurring during any fiscal year, commencing
with the fiscal year ending June 30, 2009, shall not exceed $250 million;
provided that (A) cash consideration to the extent funded with the proceeds of
any insurance claims, judgments, settlements of lawsuits and other extraordinary
events shall not be included in the calculation of the aggregate Acquisition
Consideration for purposes of this clause (b) to the extent such cash
consideration does not exceed $40 million during the term of this Agreement and
(B) cash consideration to the extent funded with the proceeds of the Convertible
Notes shall not be included in the calculation of the aggregate Acquisition
Consideration for purposes of this clause (b) to the extent such cash
consideration is paid within 18 months of the issuance of the Convertible Notes;

(c)    such Acquisition is not a Negative EBITDA Acquisition unless (i) after
giving effect to such Acquisition, the aggregate Acquisition Consideration paid
by the Borrower and its Subsidiaries for all Negative EBITDA Acquisitions
occurring during any fiscal year shall not exceed $25 million and (ii) the
amount by which the Target EBITDA of the Person or Property acquired in such
Acquisition for the 12 month period immediately preceding such Acquisition is
less than $0.00 shall not exceed 5% of the Consolidated EBITDA of the Borrower
and its Subsidiaries during the same 12 month period;

(d)    such Acquisition is not hostile or pursued by way of tender offer, proxy
contest or other contested manner;

(e)    the aggregate Acquisition Consideration paid by the Borrower and its
Subsidiaries for all Acquisitions of Persons that are not organized under the
laws of a state of the United States of America or the District of Columbia (or,
in the case of acquisitions of Property of a Person, for Property that is
located in the United States) shall not exceed $60 million in any fiscal year;

 

2



--------------------------------------------------------------------------------

(f)    three (3) Business Days prior to consummation of such Acquisition, the
Borrower shall have delivered to the Administrative Agent a certificate,
executed by a Responsible Officer of the Borrower, demonstrating in reasonable
detail that the Loan Parties would be in compliance with the financial covenants
contained in Section 8.11 after giving effect to such Acquisition on a Pro Forma
Basis and, further, certifying that, after giving effect to the consummation of
such Acquisition, the representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents will be true and
correct in all material respects; and

(g)    immediately after giving effect to such Acquisition, there shall be at
least $50 million of availability existing under the Aggregate Revolving
Commitments.

2.4     In clause (a) of the definition of “Swing Line Sublimit” in Section 1.01
the reference to “$40 million” is amended to read “$50 million”.

 

  2.5 The definition of “Treasury Management Agreement” is amended to read as
follows:

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

2.6     In Section 2.01(a)(ii), the reference to “by up to ONE HUNDRED MILLION
DOLLARS ($100,000,000)” is amended to read “up to a maximum Aggregate Revolving
Commitment of FOUR HUNDRED FIFTY MILLION DOLLARS ($450,000,000)”.

 

  2.7 The parenthetical in the first sentence of Section 2.05(b)(ii) is amended
to read as follows:

(other than (A) sales of government contracts that are required by law or by any
government agency to be sold as a result of an organizational conflict of
interest in an aggregate amount of up to $10 million in any fiscal year, (B) the
sale of the Specified Real Property and (C) the sale of the Acquisition Support
Business in an aggregate amount of up to $50 million)

 

  2.8 In Section 7.02 a new paragraph is added at the end thereof to read as
follows:

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower

 

3



--------------------------------------------------------------------------------

Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not marked as
“Public Side Information”.

 

  2.9 Section 7.12 is amended to read as follows:

Within sixty (60) days after (x) any Person becomes a Wholly Owned Domestic
Subsidiary or (y) any Domestic Subsidiary that is not a Wholly Owned Subsidiary
becomes a Material Joint Venture, cause such Domestic Subsidiary to:

(a)    become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose; and

(b)    deliver to the Administrative Agent documents of the types referred to in
Sections 5.01(f) and (g) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a) above), all in
form, content and scope reasonably satisfactory to the Administrative Agent.

Notwithstanding anything to the contrary contained herein, if at any time any
Subsidiary that is not a Guarantor provides a Guarantee of the Convertible
Notes, then the Borrower shall cause such Subsidiary to (i) become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement or
such other documents as the Administrative Agent shall deem appropriate for such
purpose and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(f) and (g) and favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i) of this paragraph), all in form, content and scope reasonably satisfactory
to the Administrative Agent.

2.10  Each reference to “thirty (30) days” in Section 7.14 (a)(ii) and clauses
(i) and (ii) of the proviso in Section 7.14 (b) is amended to read “sixty
(60) days”.

 

  2.11 Section 7.16 is amended to read as follows:

[Reserved].

2.12  In Section 8.02 the “and” after clause (m) is deleted, clause (n) is
renumbered as clause (o) and amended to read as set forth below and a new clause
(n) is added thereto to read as set forth below:

 

4



--------------------------------------------------------------------------------

(n)    the Acquisition by CACI Ltd., a Subsidiary of the Borrower, of Arete
Software Limited, a company organized under the laws of the United Kingdom, for
an aggregate purchase price not exceeding $8,000,000; and

(o)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $15 million in the aggregate at any time outstanding.

2.13  In Section 8.03(e) the reference to “$12,500,000” is amended to read “$25
million”.

2.14  In Section 8.03(f) the reference to “$250,000” is amended to read “$1
million”.

2.15  In Section 8.03(g) the reference to “$5,000,000” is amended to read “$15
million”.

2.16  In Section 8.03(k) the reference to “2,500,000 Pounds Sterling” is amended
to read “10 million Pounds Sterling”.

2.17  In Section 8.05 clause (e) is amended to read as follows:

(e)    the aggregate net book value of all of the assets sold or otherwise
disposed of by the Borrower and its Subsidiaries in all Dispositions (other than
(i) sales of government contracts that are required by law or by any government
agency to be sold as a result of an organizational conflict of interest,
(ii) the sale of the Specified Real Property, (iii) the sale of the Borrower’s
UK business and (iv) the sale of the Acquisition Support Business) in any fiscal
year of the Borrower shall not exceed $10 million.

2.18  Section 8.14 is amended to read as follows:

8.14  Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary, permit
any Person (other than the Borrower or any Wholly Owned Subsidiary) to own any
Capital Stock of any Subsidiary, provided (a) up to three percent (3%) of the
Capital Stock of any Foreign Subsidiary may be held by Persons other than the
Borrower and (b) the Borrower and its Subsidiaries may enter into joint ventures
to the extent permitted by Section 8.02.

2.19  Section 11.16 is amended to read as follows:

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 (including in
the circumstances contemplated by Section 11.15(a)(iii)), (iii) a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.07), all of its interests, rights and obligations under
this Agreement and the related Loan

 

5



--------------------------------------------------------------------------------

Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)    the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.07(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.16 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.20  The cover page of the Credit Agreement is restated as set forth on Exhibit
A hereto.

3.    Consent.    Notwithstanding any provision of Section 7.12 of the Credit
Agreement to the contrary, the Required Lenders agree that the Loan Parties
shall have until the date sixty (60) days after the effective date of this
Amendment to comply with Section 7.12 of the Credit Agreement with respect to
the following subsidiaries: (a) CACI-WGI, Inc. (formerly The Wexford Group
International, Inc.), (b) CACI Secured Transformations, Inc. (formerly Dragon
Development Corporation), (c) CACI-NSR, Inc. (formerly National Security
Research, Inc.), (d) CACI Technology Insights, Inc. (formerly AlphaInsight
Corporation), (e) CACI-Athena, Inc. (formerly Athena Innovative Solutions,
Inc.), (f) Business Defense and Security Corporation, (g) IPA International,
Inc., (h) CACI-ISS, Inc. (formerly CACI Acquisition, Inc.) and (i) CACI-IQM,
Inc. (formerly Institute for Quality Management, Inc.). The Loan Parties agree
that the failure to comply with Section 7.12 of the Credit Agreement with
respect to each of the foregoing Subsidiaries by the date sixty (60) days after
the effective date of this Amendment shall constitute an Event of Default under
the Credit Agreement.

 

6



--------------------------------------------------------------------------------

4.    Conditions Precedent.    This Amendment shall become effective as of the
date upon which each of the following conditions precedent shall have been
satisfied upon the receipt by the Administrative Agent of (a) counterparts of
this Amendment executed by the Loan Parties, (b) consents from the Required
Lenders authorizing and directing the Administrative Agent to enter into this
Amendment on their behalf and (c) resolutions of the board of directors (or its
equivalent) of each Loan Party approving this Amendment and authorizing the
execution and delivery of this Amendment certified by the secretary or
assistance secretary of such Loan Party.

5.    Reaffirmation of Representations and Warranties.    Each Loan Party
represents and warrants that, except as affected by this Amendment and the
matters referenced herein, the representations and warranties set forth in the
Loan Documents are true and correct as of the date hereof (except those that
expressly relate to an earlier period).

6.    Reaffirmation of Guaranty.    Each Guarantor (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Credit Agreement or the other Loan
Documents.

7.    Reaffirmation of Security Interests.    Each Loan Party (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.

8.    No Other Changes.    Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

9.    Counterparts; Facsimile Delivery.    This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile shall be effective as an
original and shall constitute a representation that an original shall be
delivered.

10.    Governing Law.    This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:

  

CACI INTERNATIONAL INC, a Delaware corporation

  

By:

  

/s/ Thomas A. Mutryn                    

  

Name:

     

Title:

        

GUARANTORS:

  

CACI PRODUCTS COMPANY, a Delaware corporation

  

CACI PRODUCTS COMPANY CALIFORNIA, a California corporation

  

CACI, INC. - FEDERAL, a Delaware corporation

  

CACI, INC. - COMMERCIAL, a Delaware corporation

  

CACI TECHNOLOGIES, INC., a Virginia corporation

  

CACI DYNAMIC SYSTEMS, INC., a Virginia corporation

  

CACI PREMIER TECHNOLOGY, INC., a Delaware corporation

  

CACI MTL SYSTEMS, INC., a Delaware corporation

  

CACI SYSTEMS, INC., a Virginia corporation

  

CACI-CMS INFORMATION SYSTEMS, INC., a Virginia corporation

  

CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation

  

R.M. VREDENBURG & CO., a Virginia corporation

  

By:

  

/s/ Thomas A. Mutryn                    

  

Name:

     

Title:

        

ADMINISTRATIVE

AGENT:

  

BANK OF AMERICA, N.A.,

   as Administrative Agent for and on behalf of the Lenders   

By:

  

/s/ Michael J. Radcliffe                

  

Name:

  

Michael J. Radcliffe

  

Title:

  

Senior Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

Dated as of May 3, 2004

among

CACI INTERNATIONAL INC,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

SUNTRUST BANK,

as Syndication Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Co-Agent

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BANC OF AMERICA SECURITIES LLC,

J.P. MORGAN SECURITIES INC.

and

SUNTRUST CAPITAL MARKETS, INC.,

as Joint Lead Arrangers and Joint Book Managers